ORDER
We herewith deny the motion of Louisiana Patient’s Compensation Fund to allow this suspensive appeal without security and to withdraw the previously posted security. Jurisdiction to test the solvency of or consider objections to the form, substance, and sufficiency of the appeal bond remains in the trial court after appellate jurisdiction attaches. C.C.P. Art. 2088(5). The party desiring to test the validity of the appeal bond should seek that relief in the trial court. See Sayyah v. Doumani, 521 So.2d 715 (La.App. 1st Cir.1988); Dolhonde v. Dolhonde, 345 So.2d 596 (La.App. 1st Cir.1977).
On proper motion, the trial court should determine whether LPCF is exempt from posting a suspensive appeal bond under L.R.S. 13:4581 and to address whether the security posted may be withdrawn during the pendency of this appeal. The processing of this appeal shall not be delayed pending resolution in the trial court. C.C.P. Art. 2164.